Citation Nr: 0700132	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-44 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for myxoid sarcoma, 
including as due to exposure to herbicide agents.

2.  Entitlement to service connection for depression, to 
include as secondary to myxoid sarcoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In an August 
2003 rating decision, the RO denied service connection for 
myxoid sarcoma and in a June 2004 rating decision, the RO 
denied service connection for depression.

In October 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Myxoid sarcoma did not have its onset during active 
service or result from disease or injury in service.

2.  There is no competent evidence of record showing a 
diagnosis of depression.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
myxoid sarcoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  The criteria for entitlement to service connection for 
depression have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2003 and July 2004 for sarcoma 
and in March 2004 for depression.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (CAVC or Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the initial VCAA notice to the veteran 
did not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See also VA notice letter to veteran dated in 
March 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current myxoid sarcoma is associated 
with an established event, injury, or disease in service; 
manifested during an applicable presumptive period; or 
otherwise associated with military service.  For the claim of 
depression, the evidentiary record does not show that the 
veteran currently suffers from this disability.  See 38 
C.F.R. § 3.159(c)(4)(C) (2006); see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The duty to notify and assist having been 
met by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including malignant tumors, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange, and 
the disease becomes manifest to a compensable degree at any 
time after service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307, 3.309(e).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Myxoid sarcoma

VA and private treatment records show the veteran currently 
suffers from myxoid sarcoma, but the evidentiary record does 
not show that his myxoid sarcoma is related to service.

The veteran does not contend and the medical evidence from 
service does not show that his myxoid sarcoma had its onset 
in service.  The service medical records document no 
complaints or treatment for myxoid sarcoma.  

The post-service evidence shows that the veteran's myxoid 
sarcoma began many years after service.  The veteran received 
VA medical treatment and was diagnosed as having unclassified 
sarcoma in March 1999.  He continued to receive VA treatment 
for his sarcoma and received chemoradiation and underwent a 
right nephrectomy, right adrenalectomy, and partial 
duodenectomy in June 1999.  In September 2001, the veteran 
also underwent a resection of the retroperitoneal, 
retrohepatic, and retrocaval recurrent myxoid sarcoma.  

In March 2005, the veteran began treatment at the University 
of Texas M.D. Anderson Cancer Center where he received 
further surgery and treatment for his myxoid sarcoma.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for myxoid sarcoma.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
myxoid sarcoma to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

Furthermore, the evidence does not show that the veteran was 
diagnosed with myxoid sarcoma within one year following his 
separation from service.  This disability was not diagnosed 
until 1999.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, the veteran does not contend that his myxoid 
sarcoma is the result of herbicide exposure incurred during 
service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116 
and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (For veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, a 
presumption of service connection for certain listed diseases 
that become manifest to a compensable degree during a 
claimant's lifetime or within the time limits is available).  

Rather, during his October 2006 personal hearing, he affirmed 
that he was never on land in Vietnam.  He testified, however, 
that although he was never physically on land, he worked on 
aircraft that were in Vietnam and Thailand and that working 
on aircraft that were in Vietnam was like being in Vietnam 
and he was, therefore, exposed to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6) specifically states that a legal presumption 
will be given to a veteran who "served in the Republic of 
Vietnam" and to those whose "conditions of service involved 
duty or visitation in the Republic of Vietnam."  As the 
veteran does not have requisite service in the Republic of 
Vietnam, the presumptive regulations for herbicide exposure 
are not for application.  Furthermore, myxoid sarcoma is not 
listed under 38 C.F.R. § 3.309(e) as a disease for which the 
presumption is applicable.  

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for myxoid sarcoma.  In so concluding, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b).

B.  Depression

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for depression.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, 
service medical records do not show any treatment for 
depression during service.  In addition, post-service 
treatment records do not contain a diagnosis of depression.  
In fact, the record does not contain any post-service 
psychiatric treatment records showing any complaints, 
treatments or findings of depression.

Despite of the veteran's appellate assertions, which 
attribute his depression to the nonservice-connected myxoid 
sarcoma, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for depression.  See 38 C.F.R. §§ 3.303, 3.310 
(2006).  The ultimate disposition for this matter rests upon 
the absence of any competent evidence of a current diagnosis 
of depression.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for myxoid sarcoma, including as due to 
exposure to herbicide agents, is denied.

Service connection for depression, to include as secondary to 
myxoid sarcoma, is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


